NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JESUS O. GONZALEZ FIGUEROA,                      No.    15-73102

                Petitioner,                      Agency No. A079-782-425

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                               On Petition for Review of an
                              Immigration Judge’s Decision

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Jesus O. Gonzalez Figueroa, a native and citizen of Mexico, petitions for

review of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a)

that he did not have a reasonable fear of persecution or torture in Mexico, and thus

is not entitled to relief from his reinstated removal order. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the IJ’s factual

findings, Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016), and we

review de novo claims of due process violations in immigration proceedings, Jiang

v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the petition for review.

      Substantial evidence supports the IJ’s conclusion that Gonzalez Figueroa

failed to establish a reasonable possibility of future persecution in Mexico on

account of a protected ground. See Lolong v. Gonzales, 484 F.3d 1173, 1181 (9th

Cir. 2007) (petitioner had subjectively genuine fear of persecution, but failed to

establish individualized risk or a pattern and practice of persecution); Nagoulko v.

INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future persecution too

speculative).

      Substantial evidence also supports the IJ’s conclusion that Gonzalez

Figueroa failed to demonstrate a reasonable possibility of torture by the Mexican

government, or with its consent or acquiescence. See Andrade-Garcia, 828 F.3d at

836-37; Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (claims of possible

torture too speculative).

      We reject, as unsupported by the record, Gonzalez Figueroa’s contention

that the IJ violated his due process rights or otherwise erred in reviewing the

                                          2                                       15-73102
asylum officer’s determination. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          3                                15-73102